DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2022 has been entered. Claims 1, 3-8 and 10-15 remain pending.
 
Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 14 recite a method comprising: 
converting second learning information into vector data in a vector space model;
determining a relation between the second learning information and a specific topic based on the vector data;
determining, based on stored first learning information, a novelty of the second learning information with respect to the specific topic, wherein the novelty of the second learning information corresponds to new content with respect to the specific topic;
determining a value of a combination of the determined relation and the novelty is greater than a threshold value;
certifying a first learning credit based on the determination that the value is greater than the threshold value; and 
certifying a second learning credit based on the first learning credit and a specific condition indicating that learning of the second learning information is performed for a specific time.
The limitations of converting learning information into vector data, determining a relation, determining a novelty, comparing the relation and novelty to a threshold, and certifying first and second learning credits, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “central processing unit” in claim 1 configured to perform the claimed steps, and the method is performed in an “information processing apparatus” as in claim 14, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processing unit” or “processing apparatus” language, “converting”, “determining”, and “certifying” in the context of these claims encompasses a user manually converting information into vector data, determining relations, novelty, and thresholds, and certifying based on determinations, by evaluating data and making judgments and opinions based on the data, for example as a purely mental process or using a pen and paper. A person could perform this conversion, determinations, and certifications as a series of purely mental steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite storing the first learning information in a memory and using a processing unit to perform the claimed steps. This amounts to no more than using a computer as a tool to perform the abstract idea. See MPEP 2106.05(f). The claims further recite acquiring the second learning information via a network; this amount to no more than insignificant extra-solution activity in the form of pre-solution data gathering. See MPEP 2106.05(g). The claims further recite registering information of the certified second learning credit in block chain data. This use of a block chain is recited at a high level of  generality and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (block chains). See MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the claimed steps, receiving learning information via a network, and registering information in block chain data, amount to no more than using a computer as a tool to perform the abstract idea, pre-solution data gathering, and generally linking the use of the judicial exception to a particular technological environment or field of use, respectively. These additional elements are not sufficient to amount to significantly more than the judicial exception. 
Furthermore, the limitation of registering information in block chain data represents well-understood, routine and conventional activity that was previously known in the industry. Applicant’s specification for example at Par. 107, discloses that the use of block chains such as Bitcoin to register information represents well-understood and previously known in the industry. The claims merely recite utilizing a generic block chain to register the learning credit information. Accordingly, this limitation represents well-understood, routine and conventional activity that was previously known in the industry. The claims are not patent eligible.
Dependent claims 3-8, 10-13 and 15 recite the same abstract idea as in claim their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional aspects of evaluating learning credits and learning information in a manner than could be performed entirely in the human mind. 

Response to Arguments
4.	Applicant’s arguments regarding the section 102 and 103 rejections, in view of the corresponding amendments to independent claims 1 and 14, have been fully considered and are persuasive.  The section 102 and 103 rejections have been withdrawn.
5.	Applicant's arguments filed 08 June 2022 with respect to the section 101 rejection of claims 1, 3-8 and 10-15 have been fully considered but they are not persuasive. Applicant argues first that the claimed steps are inextricably tied to a machine, and thus cannot be directed to an abstract idea. Applicant is directed to MPEP 2106.04(a)(2) III. C., which states that a claim that requires a computer may still recite a mental process. As detailed in the rejection above, the claimed process could be performed by a person evaluating information and providing judgments and opinions, and the claims merely recite using a computer as a tool to perform the process, which is not sufficient to direct the claims to more than the abstract idea. 
	Applicant further argues that the claims are akin to those of example 41 in the 2019 PEG. Applicant argues that the use of block chain data to register the second learning credit provides an improvement in the certification of learning information. This is not found to be persuasive. It is noted that the claim in example 41 is directed specifically to a method for establishing cryptographic communications between first and second computer terminals, and thus the use of particular formulas and calculations is intended specifically to provide an improvement to the technological field of network communications. The instant claims, on the other hand, are drawn to a method for certifying learning information, which is not a particular technology or technical field. Therefore, while the claimed process may provide an improvement to the field of certifying learning information, this is not an improvement to a particular technology or technical field as in example 41. The use of block chain data to register the information of the certified second learning credit only serves to generally link the use of the judicial exception to the field of block chains. There are no specific details regarding how the data is registered or how the block chain is configured. Merely “register[ing] information…in block chain data” only serves as insignificant post-solution activity when considered in the context of the claim as a whole. See also MPEP 21206.05(e), which discusses using the judicial exception in some meaningful way beyond generally linking the use of the exception to a particular environment.
	Applicant further argues that the features of claim 1 add specific limitations that are not well-understood, routine and conventional activity. Applicant is directed to the rejection of claim 1, above, which addresses these considerations. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715